Docket No. 100239.

                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



ROBERT C. MAHONEY, Appellee, v. THE INDUSTRIAL
               COMMISSION et al. (United Airlines,
Appellant).

                  Opinion filed January 20, 2006.



    JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
    Chief Justice Thomas and Justices Freeman, McMorrow,
Fitzgerald, Garman, and Karmeier concurred in the judgment and
opinion.



                             OPINION

     In this worker=s compensation case, we decide whether the site of
a contract of hire is the sole determining factor for applying the
Illinois Workers= Compensation Act (Act) (820 ILCS 305/1 et seq.
(West 2002)) to an employment injury sustained by a worker outside
this state. Robert Mahoney, who was hired in Illinois, sustained two
separate injuries while working for United Airlines (United) at its
Orlando, Florida, facility. He filed applications for adjustment of his
claims with the Illinois Industrial Commission (Commission), now
known as the Illinois Workers= Compensation Commission (see 820
ILCS 305/13 (West 2004)) seeking benefits under the Act. After the
claims were consolidated for hearing, an arbitrator denied benefits.
The Commission affirmed and adopted the arbitrator=s decision. On
judicial review, the circuit court of Cook County confirmed the
Commission=s decision. The appellate court reversed. 355 Ill. App. 3d
267.
    On denial of rehearing, all of the justices filed a statement that the
case involved a substantial question warranting consideration by this
court. We allowed United=s petition for leave to appeal. 177 Ill. 2d R.
315. We granted the Illinois Trial Lawyers Association leave to file
an amicus curiae brief in support of Mahoney=s position. 155 Ill. 2d
R. 345. We now affirm the appellate court.

                           BACKGROUND
    The arbitrator=s findings of fact are undisputed. Robert Mahoney
was hired by United Airlines on January 6, 1969, to work as a ramp
serviceman at O=Hare International Airport in Chicago, Illinois. He
worked for United continuously in Illinois until 1993, when,
following his divorce, he voluntarily applied for transfer to United=s
facility at Orlando International Airport in Orlando, Florida.
Mahoney had the necessary seniority to choose among many
locations throughout the United States.
    There was no interruption between Mahoney=s last day of work in
Chicago and the beginning of his work the next day in Orlando. He
has worked continuously in ramp service for United at Orlando until
the present time.
    Mahoney continues to reside in Orlando, where he purchased a
home in 1994. He remarried in Florida. He has a Florida driver=s
license, pays taxes in Florida, and pays no taxes in Illinois. Although
he has the right, he has never sought to relocate back to Illinois or to
any other state.
    Since his transfer, Mahoney has returned to Illinois
approximately three times for training sessions and has also returned
for family visits. When he returned to Illinois, he stayed in local
hotels. He has not been injured in Illinois.
    Mahoney sustained compensable injuries in Orlando, Florida, on
March 19, 1999, and January 2, 2001. He received temporary total
disability benefits consistent with the Florida Workers= Compensation
Act, and medical treatment for his injuries was provided near his
home in Orlando.

                                  -2-
     Mahoney filed applications for adjustment of his claims for both
injuries in Illinois. On Mahoney=s motion, the cases were
consolidated for hearing. The arbitrator found no Illinois jurisdiction.
The arbitrator noted that Mahoney relied exclusively on the fact that
he was initially hired in Illinois as the basis for asserting Illinois
jurisdiction. Rather than finding that fact solely determinative, the
arbitrator also considered: (1) the continuity of employment between
the time of contract and the time of injury; (2) whether the transfer
was voluntary; (3) the length of time between the departure from
Illinois and the injury; and (4) the significance of Mahoney=s contacts
with Illinois following his departure.
     The arbitrator found Mahoney had no employment relationship
with United in Illinois because neither the accident nor his resulting
treatment occurred here and he voluntarily transferred to Florida from
Illinois for personal reasons six years before the first accident.
Accordingly, the arbitrator found no persuasive reason for the
Commission to accept jurisdiction, and Mahoney=s claims were
denied.
     The Commission affirmed and adopted the arbitrator=s decision,
finding the jurisdiction issue controlled by Carroll v. Industrial
Comm=n, 205 Ill. App. 3d 885 (1990), and United Airlines v.
Industrial Comm=n, 252 Ill. App. 3d 972 (1993) (hereinafter,
Rankins). On judicial review, the circuit court confirmed the decision
in a written order, finding it was not against the manifest weight of
the evidence and not clearly erroneous.
     The appellate court reversed. 355 Ill. App. 3d 267. The court held
the plain language of the Act Aclearly states that site of the contract
for hire is the exclusive test for determining the applicability of the
Act to persons whose employment is outside Illinois where the
contract of hire is made within Illinois.@ (Emphasis in original.) 355
Ill. App. 3d at 269. The court noted that this court=s decision in
Youngstown Sheet & Tube Co. v. Industrial Comm=n, 79 Ill. 2d 425
(1980), established a bright-line rule for future courts. If the
employment contract is made in Illinois, a claimant injured in another
state is covered under the Act. Conversely, if the contract of hire is
not made in Illinois, there is no coverage for injuries incurred outside
the state. 355 Ill. App. 3d at 271.
     The appellate court reasoned United Airlines, Inc. v. Industrial

                                  -3-
Comm=n, 96 Ill. 2d 126 (1983) (hereinafter, Walker), involving a fact
situation nearly identical to the present case, is directly apposite. The
appellate court noted that in light of Walker, this court interpreted the
Act to provide jurisdiction when the contract of hire was made in
Illinois, even if the employee permanently transferred to another state
and the injury occurred several years after the transfer. 355 Ill. App.
3d at 272. Therefore, the appellate court held that the Asitus of the
contract is the sole determinate of jurisdiction under the Act for a
person whose employment is outside Illinois where the contract of
hire is made within Illinois.@ 355 Ill. App. 3d at 274. The court
Aoverruled@ Carroll and Rankins, the appellate precedent relied on by
the Commission, to the extent those cases deviated from its
announced holding. 355 Ill. App. 3d at 274.

                             ANALYSIS
   Section 2 of the Act imposes liability on employers for injuries to
employees arising out of and in the course of employment. 820 ILCS
305/2 (West 2002). Section 1(b)(2) of the Act defines Aemployee@ as:
            AEvery person in the service of another under any contract
       of hire, express or implied, oral or written, including persons
       whose employment is outside of the State of Illinois where
       the contract of hire is made within the State of Illinois,
       persons whose employment results in fatal or non-fatal
       injuries within the State of Illinois where the contract of hire
       is made outside of the State of Illinois, and persons whose
       employment is principally localized within the State of
       Illinois, regardless of the place of the accident or the place
       where the contract of hire was made ***.@ 820 ILCS
       305/1(b)(2) (West 2002).
   Section 1(b)(3) of the Act provides:
            AAn employee or his dependents under this Act who shall
       have a cause of action by reason of any injury, disablement or
       death arising out of and in the course of his employment may
       elect to pursue his remedy in the State where injured or
       disabled, or in the State where the contract of hire is made, or
       in the State where the employment is principally localized.@
       820 ILCS 305/1(b)(3) (West 2002).
   Resolution of the issue presented in this appeal presents a

                                  -4-
question of law dependent on construction of the preceding statutory
language. Questions of statutory construction are subject to de novo
review. Sylvester v. Industrial Comm=n, 197 Ill. 2d 225, 232 (2001).
     In construing a statute, we are guided by familiar principles. The
best indication of legislative intent is the plain and ordinary meaning
of the statutory language. Illinois Graphics Co. v. Nickum, 159 Ill. 2d
469, 479 (1994). When the language is clear and unambiguous, the
court must apply it as written without reading into it exceptions,
limitations or conditions not expressed by the legislature. Davis v.
Toshiba Machine Co., America, 186 Ill. 2d 181, 184-85 (1999). We
presume the General Assembly did not intend absurdity,
inconvenience, or injustice. Michigan Avenue National Bank v.
County of Cook, 191 Ill. 2d 493, 504 (2000). AThe Workers=
Compensation Act is to be interpreted liberally [citation] to effectuate
its main purposeBproviding financial protection for interruption or
termination of a worker=s earning power.@ Sylvester, 197 Ill. 2d at
232.
      In Union Bridge & Construction Co. v. Industrial Comm=n, 287
Ill. 396 (1919), this court considered the question of whether the Act
provided a remedy for the mother of a young construction worker
hired in Illinois who was killed while working in Kentucky. The 1913
version of the Act, then in effect, defined the term Aemployee@
without the express extraterritorial application provisions contained
in the present statute. As the statutory definition of Aemployee@ was
of no assistance in deciding the question of Illinois jurisdiction, the
court turned to the language of the Act=s title, stating the express
purpose of the Act was to provide A >compensation for accidental
injuries or deaths suffered in the course of employment within this
state.= @ (Emphasis added.) Union Bridge, 287 Ill. at 399, quoting Ill.
Rev. Stat. 1913, ch. 48. Based on this language, the court denied
compensation. Although acknowledging the remedial purpose of the
Act required a liberal construction, the court noted there was no
provision authorizing compensation for an injury occurring outside
this state. Union Bridge, 287 Ill. at 400.
     In 1925, the legislature amended both the title to the Act and the
definition of Aemployee,@ expressly providing for the Act=s
application to injuries occurring outside the state when the contract
for hire is made within Illinois. The constitutionality of the


                                  -5-
amendment was challenged in Beall Bros. Supply Co. v. Industrial
Comm=n, 341 Ill. 193 (1930). The amendment defined Aemployee@ as:
        A >every person in the service of another under any contract of
        hire, express or implied, oral or written, including persons
        whose employment is outside of the State of Illinois where
        the contract of hire is made within the State of Illinois.= @
        Beall Bros., 341 Ill. at 195-96, quoting Ill. Rev. Stat. 1925,
        ch. 48, par. 142.
This court upheld the statute, holding that when persons contract
under the Act, Athey are conclusively presumed to have accepted its
provisions and to be bound thereby,@ and that A[a] law effective in
this State may create rights and liabilities arising from acts occurring
outside of this State. [Citation.]@ Beall Bros., 341 Ill. at 199.
Accordingly, the court upheld an award of compensation to a
traveling salesman based in Denver, Colorado, who was injured in
Colorado over a year after being hired in Illinois. Beall Bros., 341 Ill.
at 199.
    In 1951, the legislature repealed the Act of 1913 and reenacted it,
restructuring sections of the previous Act and incorporating the 1925
amendment providing for extraterritorial application when the
contract of hire is made in Illinois. The title of the Act was:
            AAn Act to promote the general welfare of the people of
        this State by providing compensation for accidental injuries
        or death suffered in the course of employment within this
        State, and without this State where the contract of
        employment is made within this State; providing for the
        enforcement and administering thereof, and a penalty for its
        violation, and repealing an Act therein named.@ 1951 Ill.
        Laws 1060, eff. July 9, 1951.
    In 1975, the legislature again amended section 1(b)(2),
broadening the definition of employment to include Aemployment
principally localized in Illinois.@ The section has not since been
amended.
    Almost three decades after its passage, this court construed the
1951 version of section 1(b)(2) in Youngstown Sheet & Tube Co. v.
Industrial Comm=n, 79 Ill. 2d 425 (1980). In Youngstown, the
claimant was originally hired in Illinois, laid off, and rehired at a
different facility in Indiana. A provision in the collective-bargaining

                                  -6-
agreement between the United Steelworker=s Union and the company
allowed the claimant to retain his seniority because he was rehired by
the company within two years. The claimant was, however, required
to serve a probationary period following his rehiring. After his injury
in Indiana, the claimant filed a workers= compensation claim in
Illinois and received an award. On appeal, this court reversed.
     The court applied the place-of-hire test, finding it apparent from a
reading of section 1(b)(2) that Aan out-of-State injury falls within the
Act where the contract of employment was made in Illinois.@
Youngstown, 79 Ill. 2d at 430. The court concluded, however, that a
new contract of employment was formed in Indiana following the
termination of the employment relationship in Illinois, noting the
claimant was interviewed for employment in Indiana, underwent a
preemployment physical examination in Indiana, received a new
employee identification number, joined a different local of the union,
and was not placed in a position comparable to his Illinois
employment. Youngstown, 79 Ill. 2d at 433. Thus, the court held
Illinois lacked jurisdiction, observing that its Ajurisdictional finding@
was Aparticularly appropriate *** where the employee has not even
worked in the State in which he is seeking relief for over 12 years.@
Youngstown, 79 Ill. 2d at 434. We note that the court=s observation
that the claimant had not worked in Illinois for 12 years was not
dispositive. The decision was based solely on a determination that the
claimant=s contract of hire in Illinois was terminated, and a new
contract of hire was then created in Indiana.
     In 1981, this court upheld the constitutionality of the 1975
amendment in a case involving an employee hired in Illinois who
worked in several states and sustained injuries resulting in his death
in Michigan. Goldblatt Brothers, Inc. v. Industrial Comm=n, 86 Ill. 2d
141 (1981). The court rejected as without merit the employer=s
argument that section 1(b)(2) of the Act denied it equal protection of
the law under the United States Constitution and the Illinois
Constitution because the employee, if hired in Michigan and injured
under the same circumstances, would be subject to Michigan law, and
his survivors would receive much lower benefits. Goldblatt Brothers,
86 Ill. 2d at 144-45. The court noted that the claimant=s widow was
authorized to bring the action in either forum, and the fortuitous
circumstance that the Illinois statute allowed a greater recovery did
not defeat her right. Goldblatt Brothers, 86 Ill. 2d at 146.

                                  -7-
     In Walker, 96 Ill. 2d 126, the court upheld a Commission decision
finding jurisdiction of the claims of a worker hired in Illinois in 1972,
who voluntarily transferred to a permanent position in United=s
facility in San Francisco, California, in February 1976. Nearly eight
months later, he sustained the first of three work-related injuries.
Eight months after that, he sustained another injury and was injured
again approximately two years later. He received temporary total
disability benefits and filed applications for permanent compensation
in California. While those applications were pending, he also filed
applications for adjustment of his claims in Illinois. The Commission
found Illinois jurisdiction, and United sought judicial review. The
circuit court consolidated all three claims and reversed the
Commission, finding that the Aspirit of this court=s decision@ in
Youngstown required a conclusion that the Commission lacked
jurisdiction. Walker, 96 Ill. 2d at 129.
     This court reversed the decision, holding the circuit court=s
reliance on Youngstown misplaced, because Youngstown is factually
distinguishable. Walker, 96 Ill. 2d at 130. The court noted that the
Youngstown claimant was permanently laid off from his position
before learning, several months later, of an opening at his former
employer=s Indiana facility. He entered into a new contract of hire in
Indiana, and his new employment relationship was governed by that
contract, rather than his former employment contract in Illinois.
Walker, 96 Ill. 2d at 131. Conversely, in Walker, the claimant=s
employment was continuous and uninterrupted at the time of his
transfer to California. Therefore, the Commission=s finding that the
employment contract existing at the time of his injuries was made in
Illinois was not against the manifest weight of the evidence. Walker,
96 Ill. 2d at 132.
     Our court rejected United=s argument urging application of a
theory of jurisdiction suggested in a learned treatise by Professor
Larson. According to Professor Larson, jurisdiction over
compensation issues is present only in the forum where the
employment relationship is Acentered,@ and the status of the
relationship should be determined by rules similar to those governing
an individual=s domicile. See 4 A. Larson, Workmen=s Compensation,
 ''87.40 through 87.42 (1982). The court held application of that
theory is inconsistent with the contractual basis of jurisdiction
specified in the Act, and any change would require a legislative

                                  -8-
mandate. Walker, 96 Ill. 2d at 131.
    The dissent in Walker, authored by Justice Simon and joined by
Chief Justice Ryan, relied principally on Professor Larson=s theory.
The dissent noted New Hampshire, whose workers= compensation
statute has language nearly identical to the Illinois provision in
question, has adopted the Aemployment relation@ standard advocated
by Professor Larson. Walker, 96 Ill. 2d at 136 (Simon, J., dissenting,
joined by Ryan, C.J.).
    Subsequently, the Walker majority holding was applied by our
appellate court in Trans World Airlines v. Industrial Comm=n, 191 Ill.
App. 3d 856 (1989). The court upheld compensation awards to two
employees injured in Missouri following transfer from their
employer=s Illinois facility. The court observed, AOur supreme court
has carefully explained that any exclusive application of the theory of
using an analysis similar to those governing questions concerning an
individual=s domicile is not consistent with the contractual basis of
jurisdiction specified by our Workers= Compensation Act, and >any
change therein will have to be legislatively mandated.= [Citation.]@
Trans World Airlines, 191 Ill. App. 3d at 866.
    Despite the clear direction given by this court in an unbroken line
of cases beginning with Beall Bros. in 1930, and despite the
application of our holding in Walker by the appellate court in Trans
World Airlines, the appellate court departed from a strict application
of the place-of-the-contract-of-hire standard in two cases: Carroll v.
Industrial Comm=n, 205 Ill. App. 3d 885 (1990), and Rankins, 252 Ill.
App. 3d 972.
    In Carroll, the circuit court reversed a Commission award to a
truck driver hired in Illinois, who lived and worked in other states
under the same contract of employment, and who was injured in the
State of Washington 19 years after his hiring in Illinois. On appeal,
the claimant contended that his employment pursuant to his contract
of hire in Illinois was continuous and uninterrupted because he was
not required to fill out a new employment application or submit to a
physical examination before reporting to each new jobsite. The
appellate court acknowledged that those kinds of facts affect the
continuity of employment, but are not exclusively determinative, and
held that the court looks to Athe totality of arrangements for
reemployment. [Citations.]@ Carroll, 205 Ill. App. 3d at 889-90.

                                 -9-
     The court then considered that the claimant=s transfer was
involuntary and without a right of recall to employment in Illinois;
that the injury occurred 18 years after his transfer and 19 years after
he last lived in Illinois; and that the employment relationship=s most
significant contacts were in states other than Illinois. The court then
concluded that the claimant=s original hiring in Illinois did not lead to
an automatic finding of jurisdiction, and thus held the trial court
correctly found no jurisdiction. Carroll, 205 Ill. App. 3d at 889-90.
     In Rankins, the appellate court found the reasoning in Carroll
dispositive of the issue of jurisdiction in the case of an airline flight
attendant domiciled in San Francisco, California, who was injured in
California. Her initial employment interview in 1969 was in
California, where she was told she would be hired if she successfully
completed a 52-week training course in Chicago, Illinois. At the
completion of her training, she was commissioned to perform the
duties of a Amainliner stewardess@ and, at her request, was assigned to
duty in New York. She later transferred to California. Her employer
maintained a seniority list governing bidding on schedules, flight
passes, vacation, retirement, and insurance benefits. Her date of hire,
for purposes of seniority, was the first date of her attendance at the
training school.
     Following her injury in 1983, she filed an application for
adjustment of claim in Illinois. The Commission found that the
contract for hire was finalized at the completion of the training
program in Illinois and therefore found jurisdiction over the claim.
Rankins, 252 Ill. App. 3d at 976. The circuit court reversed, relying
on the analysis in Carroll. Rankins, 252 Ill. App. 3d at 976.
     The appellate court acknowledged the holding in Beall Bros. that
the Act may be applied to claimants hired in Illinois who are injured
outside of Illinois. The court distinguished Beall Bros., however, on
the basis that it did not address what factors should be considered in
determining the Act=s applicability to a particular claim and further
noted that Beall Bros. involved annual contracts entered into in
Illinois. Rankins, 252 Ill. App. 3d at 978.
     The court then held that the site of the contract for hire is not the
exclusive test for determining the applicability of the Act, but Ais only
one of the factors the Commission is to consider within the totality of
the arrangements. Carroll, 205 Ill. App. 3d at 888 ***.@ Rankins, 252

                                  -10-
Ill. App. 3d at 978.
     The appellate court acknowledged that the finding of the
arbitrator, Commission and circuit court, determining that the
contract of hire was made in Illinois, was not against the manifest
weight of the evidence. Rankins, 252 Ill. App. 3d at 980. Further, the
court acknowledged that the evidence indicated the claimant did not
have to submit a new application or undergo another physical
examination to be Arehired@ each time she changed domiciles. Yet,
despite acknowledging that the employment contract was made in
Illinois and that the claimant=s injury occurred while she was working
under that contract, the court nevertheless found those facts not solely
determinative of the jurisdiction issue. Instead, the court relied on the
lapse of time between her hiring in Illinois and her work history in
other jurisdictions, the fact that she did not continue to maintain
significant contacts with Illinois following her initial training period,
and the voluntariness of her transfer to California when she could
have worked in Illinois. Accordingly, the court held the Commission
lacked jurisdiction of the claim. Rankins, 252 Ill. App. 3d at 982-83.
     Nonetheless, the appellate court here correctly noted that this
court in Youngstown applied a bright-line test based on the plain
language of the Act for future courts. A[I]f the employment contract
was made in Illinois, a claimant injured while working in another
state was covered under the Act. Conversely, if the contract for hire
was not entered into in Illinois, then there was no coverage.@ 355 Ill.
App. 3d at 271. United argues this is not a correct interpretation of
Youngstown because that case clearly reviewed the Atotality of the
arrangements@ for reemployment.
     The Youngstown court indeed reviewed the Atotality of the
arrangements,@ but only in the context of determining whether the
claimant continued employment under the initial contract of hire
executed in Illinois. The threshold issue of determining the place of
the initial contract of hire and the continuation of the contract is an
entirely separate inquiry. Here, United concedes Mahoney was hired
in Illinois and has not severed his employment contract. The
Youngstown court=s holding that there was no jurisdiction under the
Act resulted from its determination that the claimant=s old contract of
hire ended with his layoff and that his injury occurred while working
under a new contract of hire executed in Indiana. Youngstown, 79 Ill.


                                 -11-
2d at 433. Accordingly, a review of the Atotality of the arrangements@
in this case leads only to the conclusion that Mahoney was still
working under his original contract of hire at the time of his injuries.
     United also urges reversal of the appellate court decision because
it is inconsistent with the purpose of the Act and the legislative intent
expressed in its title. While acknowledging the plain language of
section 1(b)(2), United nevertheless argues that it does not exist in a
vacuum. United notes that the title of the Act describes its application
as Ato promote the general welfare of the people of this State ***.@
1951 Ill. Laws 1060, eff. July 9, 1951. The title of an act can provide
guidance in interpreting the statute. Illinois Bell Telephone Co. v.
Ames, 364 Ill. 362, 365 (1936). ATo the extent that any express
language in a statute contradicts a preamble, the statutory language
controls.@ (Emphasis in original.) Atkins v. Deere & Co., 177 Ill. 2d
222, 234 (1997).
       In Burtis v. Industrial Comm=n, 275 Ill App. 3d 840 (1995), the
court held that the title suggests that the purpose of the Act is to
benefit the citizens of the State of Illinois. Burtis, 275 Ill. App. 3d at
843. The claimant in Burtis, although injured in New Jersey after a
transfer to Tennessee, was, at the time of the Commission hearing, a
resident of Illinois. The court thus distinguished Carroll and Rankins
and found that, under those circumstances, the Illinois contract of hire
was sufficient to confer jurisdiction under the Act. Burtis, 275 Ill.
App. 3d at 843-44. United argues that a person who at one point lived
and worked in Illinois but has since moved to a different state and has
lived and worked there for many years, while maintaining no contact
with Illinois, cannot be considered a citizen of Illinois.
     We note that in Walker this court considered both the title of the
Act and the express language of section 1(b)(2) in determining the
claimant=s injuries were within the jurisdictional scope of the Act.
Walker, 96 Ill. 2d at 130. We do not consider the expression in the
title of the Act of an intention to promote the general welfare of the
people of this state to limit application of the plain, unambiguous
language of section 1(b)(2). See Atkins, 177 Ill. 2d at 234.
     United also argues that to allow nonresidents of Illinois who fail
to maintain significant contact with this state to claim workers=
compensation benefits here would unfairly burden Illinois. United
suggests a parade of negative consequences likely to result, including

                                  -12-
increased taxpayer cost due to a congested Industrial Commission
docket, loss of potential employers who will fear high insurance
premiums, and distorted statistics on work-related injuries, thus
affecting promulgation of Illinois safety regulations and laws.
Allowing Mahoney to file a claim in Illinois despite the availability
of a forum in Florida encourages forum shopping for the jurisdiction
with the most liberal benefits. The legislature, United asserts, could
not have intended this result. Accordingly, United urges this court to
adopt Professor Larson=s employment relation analysis, as advocated
by the dissenters in Walker, and confirm the application of the
Carroll-Rankins standard by the Commission.
    We decline United=s invitation. The plain, unambiguous language
of section 1(b)(2), as consistently interpreted by this court in an
unbroken line of cases dating to 1930, confers jurisdiction to the
Commission over injuries occurring outside Illinois when the contract
of hire is made within Illinois. As long as the initial contract remains
in force, the Commission retains jurisdiction. The section does not
speak to lapse of time, failure to maintain significant contacts, or
voluntariness of transfers, and imposes no requirement other than the
existence of an employment contract in this state. Although Professor
Larson=s analysis is certainly reasonable, adoption of the standard he
advocates is properly addressed by the legislature, not this court.
    Accordingly, we hold that the place of the contract of hire is the
sole determining factor for the existence of jurisdiction over
employment injuries occurring outside this state. Mahoney=s original
contract of hire was still in effect when he was injured in Florida and,
thus, he is entitled to pursue his claims in Illinois.

                           CONCLUSION
    The arbitrator, Commission, and the circuit court of Cook County
erred in applying a broader standard than the situs of the employment
contract in finding no jurisdiction. As Mahoney=s injuries occurred
while his employment was still governed by his initial Illinois
contract of hire, he is entitled to assert his claims in Illinois. We
therefore affirm the judgment of the appellate court.

                                  Appellate court judgment affirmed.


                                 -13-